J-A26041-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    QUINZEL SMITH                              :
                                               :
                       Appellant               :   No. 1649 EDA 2021

               Appeal from the PCRA Order Entered July 21, 2021
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0008432-2014


BEFORE:      BOWES, J., KING, J., and PELLEGRINI, J.*

MEMORANDUM BY BOWES, J.:                            FILED NOVEMBER 29, 2022

        Quinzel Smith appeals from the July 21, 2021 dismissing his petition for

relief pursuant to the Post-Conviction Relief Act (“PCRA”). We remand with

instructions.

        Due to the nature of our disposition, we will review the factual history

of this matter but briefly.         At CP-51-CR-3774-2014 (“Case No. 3774”),

Appellant was accused of robbing David Engle at gunpoint with the assistance

of several co-conspirators on March 3, 2014, in Philadelphia, Pennsylvania.

Separately, at CP-51-CR-0008432-2014 (“Case No. 8432”), Appellant was

implicated in the robbery of Dongjie Ji and Ran Liu in Philadelphia on March 9,

2014.     At Case No. 3774, a jury found Appellant guilty of one count of

conspiracy to commit robbery. At Case No. 8432, Appellant was convicted of

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A26041-22



two counts of robbery and one count each of criminal conspiracy and PIC.

Ultimately, the trial court imposed an aggregate sentence of twenty to forty

years of incarceration. Appellant filed a consolidated direct appeal. This Court

affirmed his judgments of sentence and our High Court denied allocatur. See

Commonwealth v. Smith, 216 A.3d 433 (Pa.Super. 2019) (unpublished

memorandum at 1-7), appeal denied, 217 A.3d 799 (Pa. 2019). Thereafter,

Appellant did not seek review in the United States Supreme Court.

       On June 13, 2020, Appellant filed a timely pro se PCRA petition. Counsel

was appointed to represent Appellant and two amended petitions were filed

on his behalf raising claims of ineffective assistance of counsel. See Amended

PCRA Petition, 2/5/21, at 1-7; Supplemental Motion, 3/19/21, at 1-4

(unpaginated). These filings listed the docket numbers for both cases and

discussed Appellant’s entitlement to relief collectively. On June 24, 2021, the

PCRA court filed notice of its intent to dismiss Appellant’s amended petition

without a hearing pursuant to Pa.R.Crim.P. 907(1) which, also, listed both

docket numbers. Appellant did not respond.

       It appears that, on July 21, 2021, the PCRA court filed individual orders

dismissing Appellant’s PCRA petition at Case No. 3774 and Case No. 8432.1
____________________________________________


1  The unabridged docket at Case No. 3774 was included in Appellant’s
reproduced record. Under these circumstances, it is appropriate for us to rely
upon this document. See Commonwealth v. Holston, 211 A.3d 1264, 1276
(Pa.Super. 2019) (“[W]here the accuracy of a document is undisputed and
contained in the reproduced record, we may consider it.”). From this
documentation, we can confirm that an order dismissing Appellant’s PCRA
(Footnote Continued Next Page)


                                           -2-
J-A26041-22



The PCRA dismissal order at Case No. 8432 listed a single docket number.

See Order, 7/21/21, at 1 (referring to Case No. 8432).

       Appellant filed a timely notice of appeal in Case No. 8432. See Notice

of Appeal, 8/12/21, at 1. It does not appear that he filed a separate notice at

Case No. 3774. While there is no order directing Appellant to file a concise

statement of errors pursuant to Pa.R.A.P. 1925(b) in Case No. 8432, such an

order was issued in Case No. 3774. See Appellant’s Reproduced Record at 37

(unpaginated) (indicating Appellant was ordered to file a Rule 1925(b)

statement in Case No. 3774 on August 23, 2021). On September 13, 2021,

Appellant filed timely Rule 1925(b) statements in both cases. Thereafter, the

PCRA court filed a single Rule 1925(a) opinion averring, inter alia, that

Appellant had appealed from Case No. 8432, alone.            See Rule 1925(a)

Opinion, 1/12/22, at 6 (“[T]his is flatly the failure by Appellant to perfect an

appeal at both docket numbers.”). The PCRA court also addressed the merits

of Appellant’s arguments under both cases. Id. at 6.

       Preliminarily, there are significant irregularities related to Appellant’s

taking of the instant appeal. As a general matter, the “proper practice” under

Pennsylvania law is “to file separate appeals from an order that resolves issues

arising on more than one docket.” Commonwealth v. Walker, 185 A.3d
____________________________________________


petition was also apparently filed at Case No. 3774.           See Appellant’s
Reproduced Record at 37 (unpaginated) (documenting that a PCRA dismissal
order was filed on July 21, 2021). However, since no copy of the dismissal
order filed at Case No. 3774 is available for our review, we cannot definitively
determine whether the PCRA court filed two distinct dismissal orders, or a
single order that erroneously listed only one docket number.

                                           -3-
J-A26041-22



969, 977 (Pa. 2018), abrogated in part by, Commonwealth v. Young, 265

A.3d 462, 477-78 (Pa. 2021); see also Pa.R.A.P. 341, Note. However, the

portion of Walker mandating bright-line quashal for violation of this

procedure has been abrogated pursuant to Pa.R.A.P. 902. See Young, supra

at 477-78.    In pertinent part, Rule 902 provides that the “[f]ailure of an

appellant to take any step other than the timely filing of a notice of appeal

does not affect the validity of the appeal[.]” Pa.R.A.P. 902. Thus, “where a

timely appeal is erroneously filed at only one docket, [Pa.R.A.P. 902] permits

the appellate court, in its discretion, to allow correction of the error, where

appropriate.” See Young, supra at 477.

      Appellant’s PCRA filings evince a clear and unambiguous desire to

collaterally challenge his convictions at Case No. 8432 and Case No. 3774,

both in terms of styling and substantive pleadings.      See Amended PCRA

Petition, 2/5/21, at 1-7; Supplemental PCRA Filing, 3/19/21, at 1-4

(unpaginated). While Appellant’s timely notice of appeal lists only Case No.

8432, this is not the only filing irregularity that appears on the face of the

record.   The PCRA court’s Rule 1925(b) order appears only on the docket

related to Case No. 3774, i.e., the case from which the PCRA court contends

Appellant failed to appeal. Moreover, Appellant filed responsive Rule 1925(b)

statements in both cases.     See Rule 1925(b) Statement, 9/13/21, at 1;

Appellant’s Reproduced Record at 37 (unpaginated) (documenting that a Rule

1925(b) statement was filed in Case No. 3774 on the same day).




                                     -4-
J-A26041-22



      As noted above, the PCRA petition filed by Appellant indisputably

implicated both cases. Moreover, the PCRA court ordered the filing of Rule

1925(b) statements in both cases and that Appellant timely complied with this

directive in both cases. Thus, it appears that both Appellant and the PCRA

court were operating upon the understanding that Appellant was seeking

appellate review in both cases. Based on the foregoing, we conclude Appellant

has manifested a sufficient intent to appeal at Case No. 3774, such that he

should be permitted an opportunity to correct his timely-but-defective notice

of appeal. Accord Young, supra at 477. Thus, we will remand this matter

to the PCRA court pursuant to Rule 902 and Young, supra at 477.

      On remand, Appellant shall be permitted to file a corrected notice of

appeal at Case No. 3774. Following this correction, we also direct the PCRA

court to transmit the records in both cases to this Court for adjudication. See

Pa.R.A.P. 1921. Due to the nature of this holding, at this time we express no

opinion on the relative merits of Appellant’s claims for relief in this appeal.

      Case remanded with instructions. Jurisdiction retained.




                                      -5-